DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-3, 5-18, 20-22, and 25 in the reply filed on 7/26/2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious search burden and that Inventions I and II share substantially similar elements.  This is found persuasive. Claims 1-3, 5-18, 20-23, and 25 will be examined. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-18, 20-22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kano (US 20010027957 A1, provided in Applicant’s IDS of 2/7/2020).
Regarding claim 1, Kano teaches a closure system for a screw top container intended to contain a pharmaceutical or surgical medium, the closure system comprising: 
a screw cap including a main body comprised of an annular wall (Fig. 1: a cylindrical skirt wall 6) with an internal thread for cooperating with an external thread adjacent an open end of the container (Fig. 1: female thread 24), 
the body having a first open end for receiving the open end of the container (Fig. 1, par. 43: the container closure 2 is mounted on the mouth-neck portion 50 and turned in a closing direction, that is, in a clockwise direction when viewed from above in FIG. 1 and FIG. 2, to screw the female thread 24 of the container closure 2 onto the male thread 52 of the mouth-neck portion 50)
and a second end closed by an end disc (Fig. 1: circle top panel wall 4); 
a sealing formation within the main body for forming a seal with the open end of the container (Fig. 1: inner cylinder sealing protrusion 34, outer cylinder sealing protrusion 32); 
and a tamper-evident band connected to the screw cap at the open end of the main body by at least one severable linkage (par. 32: A breakable line 8 extending circumferentially is formed in the skirt wall 6 to divide the skirt wall 6 into a main portion 10 above the breakable line 8 and a tamper-evident skirt portion 12 below the breakable line 8), 
wherein the screw cap, sealing formation and tamper-evident band are integrally formed as a single unit for maintaining a hermetic seal with the container throughout a terminal sterilisation process (Fig. 1).
Regarding claim 2, Kano teaches the closure system of claim 1, as set forth above, and further teaches wherein the sealing formation is configured to extend from the end disc towards the first open end of the main body (Fig. 1: inner cylinder sealing protrusion 34 and outer cylinder sealing protrusion 32 extend from circle top panel wall 4) to hermetically seal the container between first application prior to terminal sterilisation and first removal of the closure system after terminal sterilization (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function).
Regarding claim 3, Kano teaches the closure system of claim 1, as set forth above, and further teaches wherein the sealing formation comprises annular inner (Fig. 1: inner cylinder sealing protrusion 34) and outer seals (Fig. 1: outer cylinder sealing protrusion 32), the inner seal configured to apply outward pressure to an internal surface of the open end of the container so as to form a first seal, and the outer seal configured to apply inward pressure to an external surface of the open end of the container so as to form a second seal (Fig. 1).
Regarding claim 5, Kano teaches the closure system of claim 3, as set forth above, and further teaches wherein the sealing formation comprises a block between the inner and outer seals and the end disc (Fig. 1: annular sealing ridge 36).
Regarding claim 6, Kano teaches the closure system of claim 5, as set forth above, and further teaches wherein the block is configured to form a third seal with an upper surface of the open end of the container, in use (Fig. 1: the container lip is shown contacting annular sealing ridge 36).
Regarding claim 7, Kano teaches the closure system of claim 6, as set forth above, and further teaches wherein the inner seal comprises a base region connected to the block:

    PNG
    media_image1.png
    749
    576
    media_image1.png
    Greyscale

 and a pressure region configured to form the first seal with the container that is offset from the base region relative to a common central axis of the closure system:

    PNG
    media_image2.png
    749
    576
    media_image2.png
    Greyscale
.
Regarding claim 8, Kano teaches the closure system of claim 7, as set forth above, and further teaches wherein the inner seal is configured to be displaced inwardly towards a common central axis of the closure system when coming into contact with the open end of the container (Kano par. 40: the inner cylindrical sealing protrusion 34 and the outer cylindrical sealing protrusion 32 have relatively high flexibility to allow them to be bent inward and outward in a radial direction).
Regarding claim 9, Kano teaches the closure system of claim 8, as set forth above, and further teaches wherein the pressure region comprises a convex region (Fig. 2) whereby the sealing pressure exerted by the pressure region against the inner surface of the open end of the container increases during terminal sterilization (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function. In this case, the only recited structure for performing this limitation is the shape of the pressure region). 
Regarding claim 10, Kano teaches the closure system of claim 2, as set forth above, and further teaches wherein the outer seal is configured to be displaced outwardly away from a common central axis of the closure system when coming into contact with the open end of the container (Kano par. 40: the inner cylindrical sealing protrusion 34 and the outer cylindrical sealing protrusion 32 have relatively high flexibility to allow them to be bent inward and outward in a radial direction).
Regarding claim 11, Kano teaches the closure system of claim 10, as set forth above, and further teaches wherein the base region of the inner seal has a length such that a seal is formed against the inner surface of the container at a position beyond the position of the seal formed against the outer surface of the container by the outer seal (Fig. 1, 2).
Regarding claim 12, Kano teaches the closure system of claim 3, as set forth above, and further teaches wherein the outer seal is configured to exert a sealing pressure around the extremity of the open end of the container neck (Fig. 1,2), which pressure increases following terminal sterilisation as the medium in the container cools (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function. In this case, the claimed structure is the same as that of the prior art and would thus be capable of the same function).
Regarding claim 13, Kano teaches the closure system of claim 3, as set forth above, and further teaches wherein at least one of the inner and outer seals comprises a tip region configured to guide the open end of the container into a channel formed therebetween (Fig. 1, 2: tips of the inner cylindrical sealing protrusion 34 and outer cylindrical sealing protrusion 32).
Regarding claim 14, Kano teaches the closure system of claim 1, as set forth above, and further teaches further comprising a flange extending from the tamper-evident band towards the container (Fig. 1: engaging means 28).
Regarding claim 15, Kano teaches the closure system of claim 14, as set forth above, and further teaches wherein the flange is movable between first and second orientations prior to application of the system (par. 43: The engaging means 28 formed on the tamper-evident skirt portion 12 of the container closure 2 elastically deforms outward in a radial direction, passes over the annular jaw portion 54 of the mouth-neck portion 50 and then, elastically restores to the original form to be engaged with the under surface of the annular jaw portion 54; NOTE: deforming outward in a radial direction is interpreted to be the first orientation), and wherein, in the second orientation, the flange is configured to interact with the container to restrict removal of the closure system (par. 44: At this occasion, though the upward movement of the tamper-evident skirt portion 12 is prevented as the engaging means 28 formed on the inner peripheral surface of the tamper-evident skirt portion 12 is engaged with the under surface of the annular jaw portion 54 formed on the outer peripheral surface of the mouth-neck portion 50).
Regarding claim 16, Kano teaches the closure system of claim 15, as set forth above, and further teaches wherein first removal of the closure system requires severance of the at least one linkage when the flange is in the second orientation (par. 44: Consequently, great stress is generated in the breakable line 8 formed in the skirt wall 6, more specifically in the bridging portions 18, so that the bridging portions 18 are broken and hence, the tamper-evident skirt portion 12 is separated from the main portion 10 of the skirt wall 6).
Regarding claim 17, Kano teaches the closure system of claim 16, as set forth above, and further teaches wherein, in the first orientation, the flange extends away from the first open end of the screw cap (par. 43: The engaging means 28 formed on the tamper-evident skirt portion 12 of the container closure 2 elastically deforms outward in a radial direction), and wherein, in the second orientation, the flange extends towards and/or through the first open end screw cap (Fig. 1, par. 43: elastically restores to the original form to be engaged with the under surface of the annular jaw portion 54).
Regarding claim 18, Kano teaches the closure system of Claim 1 manufactured from a single mould using an injection moulding process (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function; in this case one having ordinary skill in the art could theoretically manufacture the device of Kano using injection molding with a single mold). 
Regarding claim 20, Kano teaches the closure system of Claim 1 comprising a polypropylene copolymer (par. 54: A container closure having a shape shown in FIGS. 1 to 3 was formed from an ethylene-propylene copolymer).
Regarding claim 21, Kano teaches the closure system of claim 20, as set forth above, and further teaches wherein the copolymer polypropylene has a high tensile strength at yield, a high flexural modulus (par. 54: flexural modulus of 1,700 MPa) and a high percentage elongation at yield (NOTE: since neither the Claims nor the Specification have provided a definite number for what constitutes the limitation “high”, a material of any tensile strength, flexural modulus, and percentage elongation at yield would satisfy this limitation; furthermore, the same materials would have the same intrinsic properties, and the prior art has the same material so it would also meet the rest of the limitations).
Regarding claim 22, Kano teaches the closure system of claim 20, as set forth above, and further teaches wherein the polypropylene copolymer is an ethylene-propylene copolymer (par. 54: A container closure having a shape shown in FIGS. 1 to 3 was formed from an ethylene-propylene copolymer).
Regarding claim 23, Kano teaches a closure system for a screw top container intended to contain a pharmaceutical or surgical medium, the closure system comprising: 
a screw cap including a main body comprised of an annular wall (Fig. 1: a cylindrical skirt wall 6) with an internal thread for cooperating with an external thread adjacent an open end of the container (Fig. 1: female thread 24), 
the body having a first open end for receiving the open end of the container (Fig. 1, par. 43: the container closure 2 is mounted on the mouth-neck portion 50 and turned in a closing direction, that is, in a clockwise direction when viewed from above in FIG. 1 and FIG. 2, to screw the female thread 24 of the container closure 2 onto the male thread 52 of the mouth-neck portion 50)
and a second end closed by an end disc (Fig. 1: circle top panel wall 4); 
and a sealing formation for forming a seal with the open end of the container (Fig. 1: inner cylinder sealing protrusion 34, outer cylinder sealing protrusion 32); 
and a tamper-evident band connected to the screw cap at the open end of the main body by at least one severable linkage (par. 32: A breakable line 8 extending circumferentially is formed in the skirt wall 6 to divide the skirt wall 6 into a main portion 10 above the breakable line 8 and a tamper-evident skirt portion 12 below the breakable line 8), 
wherein the screw cap, and sealing formation are integrally formed as a single unit for maintaining a hermetic seal with the container throughout a terminal sterilisation process (Fig. 1).
Regarding claim 25, Kano teaches a sealed container comprising a container having an open end and the closure system of Claim 1 (closure system of claim 1 is covered in rejection to claim 1; par. 43: FIG. 1 and FIG. 2 show part of the mouth-neck portion of the container, to which the container closure 2 is applied, by two-dot chain lines).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796                                                                                                                                                                                                        
/KEVIN JOYNER/Primary Examiner, Art Unit 1799